                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN


    ONE WISCONSIN INSTITUTE, INC., et al.
                                                        Case No. 3:15-cv-324
                     Plaintiffs,

          v.

    MARK L. THOMSEN, et al.

                     Defendants.


      MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION TO ENFORCE THE
              INJUNCTION AND MAINTAIN THE STATUS QUO


         Plaintiffs, by their undersigned counsel, respectfully move this Court for an order enforcing

the Court’s July 29, 2016 injunction (Dkt. 234) and October 13, 2016 Order on Motion for Relief

(Dkt. 293) against the members and administrator of the Wisconsin Elections Commission, the

secretary of the Wisconsin Department of Transportation, and the administrator of the DMV, by

prohibiting Defendants from implementing Sections 1, 1K, and 92 of SB 884 (2017) (collectively,

“challenged provisions”). 1 SB 884⸺including the challenged provisions⸺was passed by the

Wisconsin State Legislature on December 5, 2018, as part of an extraordinary lame-duck session

held just days after Wisconsin Republicans suffered multiple losses in statewide races for office

as part of a partisan attempt to retain and regain power. The bill was signed into law by outgoing-

Governor Walker on December 14, 2018, and the challenged provisions are in direct violation of

this Court’s aforementioned injunction and order.




1
 SB 884 was enacted as 2017 Wisconsin Act 369 on December 14, 2018, but is referred to herein
as SB 884.

                                                  1
       Section 1K creates state-imposed time limits on in-person absentee voting (“early voting”),

limiting early voting to fourteen days, which this Court found unconstitutional as well as a

violation of the Voting Rights Act and enjoined on July 29, 2016. One Wisconsin Inst., Inc. v.

Thomsen, 198 F. Supp. 3d 896, 931- 35, 956, 960-61 (W.D. Wis. 2016). Section 92⸺without

making any substantive changes to the ID petition process (“IDPP”)⸺codifies into statute the

faulty IDPP that this Court found unconstitutional and in need of reform or replacement. Id. at

904-05. Further, in direct violation of this Court’s order, it reduces the effective time-period for

receipts valid for voting⸺a failsafe that this Court found crucial to prevent disenfranchisement

while its injunction was on appeal⸺from 180 days to sixty days. Oct. 13, 2016 Opinion and Order,

at 7-8 (Dkt. 293) (hereinafter, “October 2016 Order”). Finally, Section 1 preserves the requirement

that university and college IDs must be unexpired, a requirement that this Court found

unconstitutional and enjoined on July 29, 2016. See One Wisconsin, 198 F. Supp. 3d at 962.

       Accordingly, Plaintiffs seek an order from this Court enforcing its injunction by prohibiting

Defendants from implementing Sections 1K and 92 of SB 884 and clarifying that its ruling on

expiration dates also applies to Section 1 of SB 884. The next general election in Wisconsin is

scheduled to take place on April 2, 2019. As such, Plaintiffs seek resolution of this issue well

before that date to permit municipalities that opt to provide early voting for a longer period than

permitted by SB 884 to do so, as set out in their accompanying Motion. In support, Plaintiffs state

as follows.

                                             FACTS

       In the 2018 General Election, Wisconsin voters made their desire for a change in leadership

clear. From governor to treasurer, all six of the statewide races for office were won by Democrats,

with at least four of these⸺governor, lieutenant governor, attorney general, and




                                                 2
treasurer⸺flipping parties for the first time in several years. Voters made their voices heard, not

only on election day, but also in the days leading up to the election through in-person and mail-in

absentee voting. Indeed, in 2018⸺as a direct result of the 2016 injunction issued by this

Court⸺over 565,000 individuals voted early, a record number of early voters in a midterm election

in Wisconsin. Compare Ex. A (Nov. 6, 2018 General Election Absentee Ballot Rpt.) to Decl. of

B. Spiva, with Ex. B (General Election Voter Registration and Absentee Statistics 1984-2016). 2

And this number rivals the over 819,300 voters who voted early in the 2016 General Election

because of this Court’s injunction. Ex. B (General Election Voter Registration and Absentee

Statistics 1984-2016). Likewise, the total number of voters who cast their votes in the 2018 General

Election is also reflective of those who entered the IDPP and were able to vote because they

obtained a temporary receipt for voting.

       Nevertheless, a mere eight days after this historic election, Republican Speaker of

Wisconsin’s General Assembly Robin Vos⸺a sponsor of Act 23 (which imposed Wisconsin’s

voter ID requirement and shortened the early voting period) and the same speaker in power at the

time that Act 146 (which further shortened the early voting period by eliminating weekends and

limiting hours) was passed⸺began taking actions not only to undermine the power of the incoming

statewide leaders, but also to ensure that it is harder for Democratic candidates to win future

elections by restricting early voting, codifying the unconstitutional IDPP into statutory law, while

simultaneously reducing the effective period for receipts, and reinstituting the requirement for

expiration dates on university and college IDs. These actions are in direct contravention to this

Court’s injunction and October 2016 Order in this case.




2
 All citations to exhibits herein are citations to the supporting Attorney Declaration of Bruce V.
Spiva.

                                                 3
          Specifically, on November 14, 2018, Speaker Vos emailed Joseph Kreye and Michael

Gallagher, the legal services manager and a senior legislative attorney for the Wisconsin

Legislative Reference Bureau, respectively, requesting that the period for early voting be modified

from the status quo⸺under which local municipalities have the discretion to determine their own

days and times for absentee voting, as ordered by this Court⸺to establish a state-imposed early

voting timeframe to “begin[] no sooner than two weeks before election day.” Ex. C at 2-3

(November 14, 2018, 2017 Drafting Request). After analysis, Mr. Kreye informed Speaker Vos’s

Legal and Policy Advisor, Steve Fawcett, that this Court had held that “the state-imposed limits

on the time for in-person absentee voting, with the exception of the prohibition applicable to the

Monday before election day, are unconstitutional.” Id. And that, “by way of court order,” the

limitations on early voting were “currently unenforceable.” Id. Nevertheless, blatantly flouting this

Court’s Order, Speaker Vos’s office persisted with the proposed change, see id. (“Can you make

it [the] 3rd Saturday so there is a 14 day window? If not, I guess that 15 days isn’t much different

than 14.”), eventually folding it into SB 884, an omnibus bill introduced on December 3, 2018

during the extraordinary lame-duck session of the Wisconsin State Legislature, via Senate

Amendment 1. See Ex. D at 1-2, 12-13 (Legislative History). The amendment passed committee

by a party-line vote of 12 to 4 on December 4, 2018. Id. at 1; see also Ex. E at 971(Senate

Amendment 1 and SB 884 Senate Votes). It then moved to the Senate Floor where it was eventually

passed⸺without any substantive debate⸺by another near party-line vote of 17 to 16 in the early

hours of the morning. 3 Ex. E at 985-86 (Senate Amendment 1 and SB 884 Senate Votes); see also

Ex. F (Dec. 5, 2018 Capital Times news article regarding lame-duck session).




3
    One Republican Senator voted against the bill.


                                                     4
       The General Assembly began debate on the amended bill almost immediately thereafter. 4

Ex. D at 1-2 (Legislative History); Ex. F (Dec. 5, 2018 Capital Times news article regarding lame-

duck session). At multiple points during the debate, Assembly members reminded Speaker Vos

and their colleagues⸺just as they had when the bill was first introduced in the Joint Committee

on Finance⸺that this Court had already enjoined state-imposed limitations on early voting, and

that SB 884 flew directly in the face of that injunction. See Dec. 3, 2018 Joint Comm. on Finance

- Part 1, Wisconsin Eye, http://www.wiseye.org/Video-Archive/Event-Detail/evhdid/12961, at

2:26:06 (“We have a court order. We have an injunction striking down very similar procedures

saying you cannot limit [early voting] - that this is motivated by partisanship. . . . You want to go

ahead and violate a court order. You’re going to be in contempt.”); id. at 2:29:05 (“It’s still in the

courts and this is being written into law again. This is virtually the same language that is already

in law that has already been stopped or enjoined by a court.”); id. at 2:36:11 - 2:38 (Sen. Erpenbach

discussing One Wisconsin case). For example, Rep. Chris Taylor stated that the legislature was

“again restricting early voting,” asking “Mr. Speaker” if he knew that “a court already struck down

a very similar provision. You have no respect for the separation of powers. You’re going to be in

contempt of court most likely because you have no respect for the fact that your restrictions on

early voting have already been struck down.” See Dec. 4, 2018 Assembly Floor Session - Part 2,

Wisconsin Eye, http://www.wiseye.org/Video-Archive/Event-Detail/evhdid/12963, at 2:21:03.

Likewise, another member stated: “We’ve already seen and heard from judges who’ve invalidated

your attacks on early voting⸺you guys want to go back to two weeks.” Id. at 3:10. And still others

reminded the Speaker that places like Milwaukee need early voting to combat obstacles faced by



4
 The companion Assembly Bill to SB 884 is Assembly Bill 1070. From the legislative history, it
does not appear that any substantive votes took place on Assembly Bill 1070. Rather, votes were
recorded for SB 884 and debate proceeded on SB 884.

                                                  5
voters, and that the answer to complaints by small municipalities about early voting in Milwaukee

are not more restrictions, but more resources for such municipalities, id. at 1:40:16, which is

precisely what this Court found when it issued its injunction. See One Wisconsin Inst., Inc., 198 F.

Supp. 3d at 924 (“[R]ather than achieving uniformity, the provisions governing the hours for in-

person absentee voting preserved great disparities from town-to-town.”); id. at 934 (“Wisconsin’s

approach in this instance was backward: rather than expanding in-person absentee voting in

smaller municipalities, the state limited in-person absentee voting in larger municipalities. By

doing so, the state has imposed moderate burdens on the residents of those larger municipalities.”).

Speaker Vos and other Republican members said nothing in defense of these restrictions on the

floor, but publicly stated that the changes in early voting are “needed to promote fairness across

the state and make early voting standard across all municipalities,” precisely the justifications that

this Court struck down in its decision, which Rep. Vos and his supporters were well aware of. 5 Ex.

M (Dec. 5, 2018 Capital Times news article regarding early voting). At approximately 8:30 a.m.,

just hours after the bill was sent to the General Assembly, it passed by a vote of 57 to 26 almost

entirely along party lines. 6 Ex. D at 1-2 (Legislative History); see also Ex. F (Dec. 5, 2018 Capital

Times news article regarding lame-duck session).

       At the same time Speaker Vos began seeking changes to the early voting laws, he also

sought to codify the IDPP⸺which this Court found unconstitutional and in need of repeal or

reform⸺into law. The codification of the IDPP included a 60-day period for temporary receipts,




5
  Neither Speaker Vos nor the Senate leadership appeared in the Joint Committee on Finance either;
however, one member of the Committee, Rep. John Nygren, stated in the discussion over the early
voting restrictions that “it’s a fairness issue” “why should Milwaukee have all this time to early
vote?” Dec. 3, 2018 Joint Comm. on Finance - Part 1, Wisconsin Eye,
http://www.wiseye.org/Video-Archive/Event-Detail/evhdid/12961, at 2:34:22 - 2:36.
6
  One Republican Representative voted against the bill.

                                                  6
which is in direct contravention of this Court’s October 2016 Order that such receipts be valid for

180 days. This Court made clear that the 180-day temporary receipts were critical to preventing

voters from being disenfranchised while the State made more fundamental reforms to the broken

IDPP. Sept. 30, 2016 Order regarding IDPP, at 1 (Dkt. 261) (“hereinafter “IDPP Order”). Indeed,

on November 26, 2018, Speaker Vos again contacted the Wisconsin Legislative Reference Bureau

to “codify[] administrative code provisions related to voter identification,” into statute. Ex. G at 1-

3, 16 (November 26, 2018, 2017 Drafting Request). This codification was included in the original

version of SB 884, which, upon its introduction to the Senate, was met with overwhelming

opposition. Over 1,400 people traveled to the Capitol to oppose the bill. See Dec. 4, 2018 Assembly

Floor Session - Part 2, Wisconsin Eye, http://www.wiseye.org/Video-Archive/Event-

Detail/evhdid/12963, at 2:12 - 2:15; see also Ex. D at 118-155 (Legislative History). The codified

version of the IDPP contained in SB 884 is identical to the underlying administrative provisions

that this Court ordered to be reformed or replaced in July 2016, with the sole exception being the

effective period for temporary receipts, which was changed to 60 days rather than the 180 days

this Court ordered. See Ex. D at 38-42 (Legislative History) (discussing Sections 90 - 95, which

codify IDPP; the receipts provision is codified at Section 92). Contrary to this Court’s orders, no

reforms were made to the IDPP, and this is despite Speaker Vos’s statement to the General

Assembly that SB 884 “codifies the voter ID laws that were put into effect in regard to a court
          7
order.”       Dec.   4,   2018    Assembly     Floor    Session    -   Part    2,   Wisconsin     Eye,

http://www.wiseye.org/Video-Archive/Event-Detail/evhdid/12963, at 2:07:29.



7
 This Court “stay[ed] the requirement that the state fundamentally reform the IDPP” on August
11, 2016, pending the outcome of the appeal. Aug. 11, 2016 Order on Motion to Stay, at 2 (Dkt.
255). Accordingly, Plaintiffs do not specifically seek enforcement of this portion of the injunction
at this time but note that codification of a process that has been found unconstitutional and in need
of “fundamental[] reform” flouts this Court’s findings and injunction. Moreover, this Court found

                                                  7
        Finally, in addition to the changes described above, SB 884 also includes a change to the

voter ID provision governing student IDs, adding technical colleges to the list of accepted

university or college student IDs for voting purposes, but again providing⸺contrary to this Court’s

injunction⸺that all student IDs “contain[] an expiration date indicating that the card expires no

later than 2 years after the date of issuance.” See Ex. D at 26 (Legislative History). This

requirement included in Section 1 of SB 884 was enjoined by this Court in its July 29, 2016

injunction, and should not be applied to any student IDs (including the technical college student

IDs added by SB 884). One Wisconsin Inst., Inc., 198 F. Supp. 3d at 962 (“The only thing that will

change is that the ID card that a college or university student actually presents at the polls can be

expired.”).

        As noted, SB 884 passed on December 4, 2018 and was signed by outgoing-Governor

Walker on December 14, 2018. The legislative record contains only limited justifications for these

changes: the statement made by Speaker Vos regarding the codification of voter ID laws, the

statement regarding fairness made by Rep. John Nygren (R) in the Joint Committee on Finance,

and the public statements made outside of chambers noted above. Governor Walker echoed

Speaker Vos’s public justification for early voting in his signing of SB 884, claiming that

“fairness” justified the early voting restrictions even though this Court has already found that such

restrictions do not achieve that purpose. Ex. N (Dec. 15, 2018 Madison.com article regarding

signing of lame-duck bills) (“I like early voting,” Walker said. “I just like it to be fair.”).




it critical to the constitutional enforcement of the ID law pending fundamental reform of the IDPP
that Defendants provide 180-day temporary receipts to all individuals who enter the IDPP with
whatever documentation they have. Plaintiffs’ present motion to enforce this Court’s IDPP rulings
is limited to Section 92 and the reduction of the temporary receipt period from 180 days to 60 days.

                                                   8
                                            ARGUMENT

       I.      The Challenged Provisions of SB 884 Violate This Court’s Injunction

       Once a district court issues an injunction, it retains broad authority to enforce that

injunction during the pendency of an appeal. See, e.g., N.L.R.B. v. Cincinnati Bronze, Inc., 829

F.2d 585, 588 (6th Cir. 1987) (finding that although a district court may not alter or enlarge the

scope of its judgment pending appeal, it retains jurisdiction to enforce the judgment (citing Deering

Milliken v. FTC, 647 F.2d 1124, 1128-29 (D.C. Cir. 1978)); Nicol v. Gulf Fleet Supply Vessels,

Inc., 743 F.2d 298, 299 n. 2 (5th Cir.1984) (“[T]he district court has jurisdiction to act to enforce

its judgment so long as the judgment has not been stayed or superseded.”); Wedbush, Noble,

Cooke, Inc. v. SEC, 714 F.2d 923, 924 (9th Cir.1983) (“[T]he mere pendency of an appeal does

not, in itself, disturb the finality of a judgment.”). Indeed, “[u]nless a stay is granted either by the

court rendering the judgment or by the court to which the appeal is taken, the judgment remains

operative.” Deering Milliken, Inc., 647 F.2d at 1128-29. This principle was recognized by this

Court in its July 29, 2016 and October 2016 Orders as well as by the Seventh Circuit in its August

29, 2016 Order on Petitions for Initial Hearing En Banc. One Wisconsin Inst., Inc., 198 F. Supp.

3d at 965 (“The court retains jurisdiction to oversee compliance with the injunction.”); see also

October 2016 Order at 3 (“‘The Western District has the authority to monitor compliance with its

injunction, and we trust that it will do so conscientiously between now and the November 2016

election.’”) (quoting Frank v. Walker, No. 16-3003, 2016 WL 4524468, at *2 (7th Cir. Aug. 29,

2016)). And it is particularly true, and even more important, in the context of an injunction like

the one at issue, that protects voters from constitutional and statutory violations of their

fundamental right to vote.




                                                   9
        SB 884’s state-imposed limits on early voting and codification of IDPP with a 60-day

effective period for receipts blatantly contravene this Court’s injunction and October 13, 2016

Order. They seek to accomplish precisely the behavior this Court barred the State and Defendants

from engaging in through Acts 23, 146 and CR 16-040 and 14-061: unconstitutionally burdening

the ability of Wisconsin citizens to vote. Moreover, SB 884 includes the requirement that

expiration dates be visible on university and college IDs (as well as its application of it to technical

school IDs) used for voting that this Court struck down in further violation of the injunction. To

preserve the status quo, and to ensure that Wisconsin voters remain free from unconstitutional

burdens, this Court should prohibit Defendants from enforcing Sections 1, 1K, and 92 of SB 884

and require that these provisions be implemented only as consistent with this Court’s injunction.

                A.      Early Vote Restrictions

        SB 884 provides that applications for early voting “shall be made no earlier than 14 days

preceding the election and no later than the Sunday preceding the election.” Ex. D at 28

(Legislative History, SB 884, Sect. 1K). Under current law, which results directly from the Court’s

injunction in this case, the only constitutional state-imposed limitation on early voting is the

limitation placed on early voting on the Monday preceding the election. One Wisconsin Inst., Inc.,

198 F. Supp. 3d at 964; see also Ex. C at 2-3 (November 14, 2018, 2017 Drafting Request)

(discussing this Court’s injunction as current law). All other “state-imposed limits on the time for

in-person absentee voting . . . are unconstitutional.” One Wisconsin Inst., Inc., 198 F. Supp. 3d at

964. Thus, there is no question that Section 1K of SB 884 directly contravenes this Court’s

injunction and disrupts the status quo.

        Indeed, since the Court issued its injunction, municipalities across the state have exercised

their discretion to meet the needs of their residents by providing early voting opportunities well



                                                  10
beyond the state-imposed limits enjoined by this Court. For example, in the 2018 General Election,

as a direct result of this Court’s injunction, Milwaukee allowed early voting to take place for

approximately thirty-four days beginning on September 24, 2018, nearly 44 days prior to the

election. Ex. H (2018 Milwaukee Early Voting Schedule). Approximately 93,581 people in

Milwaukee voted during that time, with at least 21,973 of those voters voting prior to SB 884’s

state-imposed timeframe. 8 Compare Ex. A (Nov. 6, 2018 General Election Absentee Ballot Rpt.),

with Ex. I (Oct. 22, 2018 General Election Absentee Ballot Rpt.). Similarly, for the 2016 General

Election, Milwaukee provided twenty days of early voting, with the early voting period beginning

on October 17, 2016, twenty-three days prior to the election. Ex. J (2016 Milwaukee Early Voting

Schedule). Madison has also provided for extensive early voting since this Court’s injunction

issued. In 2018, Madison provided thirty-three days of early voting, beginning on September 20

and ending on November 3, 2018. Ex. K (2018 Madison Early Voting Schedule). Over 87,318

people in Madison voted during that time, with at least 21,877 of those voters voting prior to SB

884’s state-imposed timeframe. 9 Compare Ex. A (Nov. 6, 2018 General Election Absentee Ballot

Rpt.), with Ex. I (Oct. 22, 2018 General Election Absentee Ballot Rpt.). Likewise, in 2016 Madison

provided thirty-eight days of early voting, with early voting beginning on September 26, 2016. Ex.

L (Oct. 10, 2016 NBC article regarding early voting in Madison).

       In contrast, if SB 884 had been in effect prior to the 2018 General Election, the earliest

early voting could have begun in either municipality would have been October 23, 2016. Assuming



8
  These are the total figures for Milwaukee County, in which Milwaukee is located. Thus, some of
these voters would have been voters in other municipalities in Milwaukee County. Nevertheless,
Milwaukee is the largest city in Milwaukee County and likely accounted for the bulk of these
voters.
9
  These are the total figures for Dane County, in which Madison is located. Thus, some of these
voters would have been voters in other municipalities in Dane County. Nevertheless, Madison is
the largest city in Dane County and likely accounted for the bulk of these voters.

                                               11
that both localities would have held early voting on every available day during that time period,

the total number of days for early voting would have been thirteen. This limitation is virtually

identical to the twelve and ten-day periods before this Court in 2016, which this Court found

unconstitutional. 10 One Wisconsin Inst., Inc., 198 F. Supp. 3d at 964. Moreover, as a practical

matter, that time period potentially excludes over 43,850 voters in those municipalities alone from

casting their ballots. Thus, it is plain that Section 1K of SB 884 would drastically alter the status

quo created by this Court’s injunction and roll back its holding by imposing an unconstitutional

restriction on early voting on Wisconsin voters.

        There is no difference between the state-imposed limit set by Section 1K of SB 884 and

the state-imposed limits set forth in Acts 23 and 146. Not only are the allotted time periods for the

early voting restrictions virtually identical, as demonstrated above, but the State, to the extent it

provides any justification at all, continues to justify SB 884’s restrictions on the grounds of

uniformity⸺a justification that this Court roundly rejected in its injunction. Indeed, the imposition

of the state-imposed limits in SB 884 does not achieve uniformity across Wisconsin, rather it

“preserve[s] great disparities from town-to-town.” Id. at 924. As this Court explained,

“Wisconsin’s approach in this instance [i]s backward: rather than expanding in-person absentee

voting in smaller municipalities, the state limited in-person absentee voting in larger

municipalities. By doing so, the state has imposed moderate burdens on the residents of those

larger municipalities.” Id. at 934. And it continues to do so, in direct violation of this Court’s

injunction, here. See Ex. M (Dec. 5, 2018 Capital Times news article regarding early voting); Ex.

O (December 5, 2018 Milwaukee Journal Sentinel news article regarding early voting).




10
  Act 23 specifically provided for twelve days for early voting and Act 146 cut that period down
to ten total days. One Wisconsin Inst., Inc., 198 F. Supp. 3d at 906, 931.

                                                 12
        Moreover, the same partisan and racial motivations underlying the previous state-imposed

early voting limitations⸺motivations that this Court found to be unconstitutional and intentionally

discriminatory⸺visibly drove the passage of SB 884. One Wisconsin Inst., Inc., 198 F. Supp. 3d

at 934 (“stifling votes for partisan gain is not a valid interest.”). In fact, SB 884’s legislative record

makes clear that these state-imposed restrictions continue to be targeted at Milwaukee and its

disproportionately African-American and Latino population. Compare Dec. 3, 2018 Joint Comm.

on   Finance     -   Part   1,   Wisconsin      Eye,    http://www.wiseye.org/Video-Archive/Event-

Detail/evhdid/12961, at 2:34:22 - 2:36 (“why should Milwaukee have all this time to early vote?”),

and Dec. 4, 2018 Assembly Floor Session - Part 2, Wisconsin Eye, http://www.wiseye.org/Video-

Archive/Event-Detail/evhdid/12963, at 1:40:16 (“the gentleman from the Eighty-ninth repeatedly

heard from rural constituents that had animosity toward Milwaukee for starting six weeks early

and felt that was unfair⸺let’s empower all of the municipalities to do that.”), with One Wisconsin

Inst., Inc., 198 F. Supp. 3d at 924 (discussing statements targeted at Madison and Milwaukee).

Thus, “[t]he legislature’s ultimate objective [remains] political: Republicans s[eek] to [regain]

control of the state government. But the methods that the legislature chose to achieve that result

involve[s] suppressing the votes of Milwaukee’s residents, who are disproportionately African

American and Latino.” Id. at 925. This Court has already found these restrictions unconstitutional

and in violation of the Voting Rights Act. Accordingly, this Court should order Defendants not to

enforce the state-imposed early voting restrictions in Section 1K of SB 884 as they are in direct

violation of this Court’s injunction.

                B.      IDPP Codification and Changes

        SB 884 codifies into statutory law the IDPP that this Court found unconstitutional and

ordered to be reformed or replaced. Indeed, the codification makes no substantive changes to the



                                                   13
IDPP that would address any of the concerns that this Court expressed about the severe burdens

imposed by the IDPP. Id. at 916 (“Even now, citizens who lack vital records can obtain free IDs

only after navigating the complicated IDPP.”); id. (explaining that the IDPP “makes it

unnecessarily difficult to obtain an ID”); id. at 949 (“Even petitioners who succeed in navigating

the IDPP do so only after enduring severe burdens.”). Moreover, it only increases the likelihood

of disenfranchisement as it cuts the effective period of the receipts valid for voting in half,

shortening the period from the 180 days ordered by this Court to 60 days. Indeed, it is precisely

the availability of these receipts that “was critical to the court’s decision to stay, pending appeal,

its order that IDPP be fundamentally reformed.” IDPP Order, at 1. And it is the provision of

receipts that “provide[s] reasonable assurance that those without an acceptable voting ID can get

one without undue burden.” October 2016 Order at 6. Thus, this Court ordered that the IDPP

receipts be valid for 180 days after issuance as opposed to 60 days. Id. at 7-8. Section 92 of SB

884’s reversal of that Order⸺without the provision of any constitutional safeguards or substantive

reform of the IDPP⸺therefore directly violates this Court’s injunction and cannot be enforced.

                C.      University and College ID Expiration Dates

        Section 1 of SB 884 provides that “[a]n unexpired identification card issued by a university

or college in this state that is accredited, as defined in s. 39.30 (1) (d), or by a technical college in

this state that is a member of and governed by the technical college system under ch. 38, that

contains the date of issuance and signature of the individual to whom it is issued and that contains

an expiration date indicating that the card expires no later than 2 years after the date of issuance”

can be accepted as an ID valid for voting. Ex. D. at 26 (Legislative History). The statute fails to

remove the requirement that those IDs or university and college IDs “contain[] an expiration date,”

a requirement that was expressly struck down by this Court in its injunction. One Wisconsin Inst.,




                                                   14
Inc., 198 F. Supp. 3d at 962 (“The only thing that will change is that the ID card that a college or

university student actually presents at the polls can be expired.”). The application of an expiration

date requirement to university and college IDs (including technical colleges) is therefore plainly

out of line with this Court’s order, and the Court should order that the expiration requirement not

be enforced as to this provision.

                                          CONCLUSION

       Plaintiffs respectfully request that the Court enter an order requiring that Defendants

comply with the July 29, 2016 injunction and corresponding October 13, 2016 Order issued by

this Court by prohibiting them from implementing SB 884’s state-imposed restrictions on early

voting (Section 1K), 60-day limitation for IDPP receipts (Section 92), and expiration dates for

college and university IDs (Section 1).




                                                 15
DATE: December 17, 2018        Respectfully submitted,

                               PERKINS COIE LLP

                               By     /s/ Bruce Spiva

                                     Marc E. Elias
                                     MElias@perkinscoie.com
                                     Bruce V. Spiva*
                                     BSpiva@perkinscoie.com
                                     Elisabeth C. Frost
                                     EFrost@perkinscoie.com
                                     Aria C. Branch
                                     ABranch@perkinscoie.com
                                     Amanda R. Callais** (application for
                                     admission forthcoming)
                                     ACallais@perkinscoie.com
                                     700 Thirteenth Street, N.W., Suite 600
                                     Washington, D.C. 20005-3960
                                     Telephone: (202) 654-6200
                                     Facsimile: (202) 654-6211

                                     Charles G. Curtis, Jr.
                                     CCurtis@perkinscoie.com
                                     One East Main Street, Suite 201
                                     Madison, WI 53703
                                     Telephone: (608) 663-7460
                                     Facsimile: (608) 663-7499

                                     Bobbie J. Wilson
                                     BWilson@perkinscoie.com
                                     505 Howard Street, Suite 1000
                                     San Francisco, CA 94105
                                     Telephone: (415) 344-7000
                                     Facsimile: (415) 344-7050

                                     Attorneys for Plaintiffs

                                     *Attorney of Record




                          16
